Name: Commission Implementing Regulation (EU) 2019/925 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: leather and textile industries;  tariff policy
 Date Published: nan

 6.6.2019 EN Official Journal of the European Union L 148/13 COMMISSION IMPLEMENTING REGULATION (EU) 2019/925 of 3 June 2019 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2019. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) A tubular article (so-called activity belt) made of knitted fabric, consisting of 88 % polyester and 12 % elastane with a circumference of 66 cm. The article is made of two rectangular, equal-sized knitted pieces of textile fabric, which are superimposed and sewn together on three sides to form a reversible elastic activity belt. The article is fitted with reflectors, a flat pocket with a zipper and two small openings, one of which has a ribbon with an elastic band. It does not have any clasps. The article is designed to be worn around the waist during, for example, sports activities. The pockets/openings store small items such as keys, credit cards and the like. (See images) (*1) 6307 90 10 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 7(f) to Section XI and by the wording of CN codes 6307 , 6307 90 and 6307 90 10 . The activity belt has the objective characteristics of a made-up textile article within the meaning of heading 6307 and by virtue of Note 7(f) to Section XI. The article is not designed to contain any specific item. It is neither specially shaped nor internally fitted. It is not similar to the containers classified in heading 4202 (see also the first and fourth paragraph and exclusion (c) of the Harmonised System Explanatory Notes to heading 4202 ). Consequently classification under heading 4202 is excluded. The article is therefore to be classified under CN code 6307 90 10 as other other made-up knitted article. (*1) The images are purely for information.